J-S07017-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ROBERT JUNIOUS                             :
                                               :
                       Appellant               :   No. 2423 EDA 2016

            Appeal from the Judgment of Sentence February 24, 2016
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0000504-2012,
                                          CP-51-CR-0000533-2012


BEFORE: BENDER, P.J.E., PANELLA, J., and FORD ELLIOTT, P.J.E.

JUDGMENT ORDER BY PANELLA, J.                             FILED JULY 03, 2018

        Appellant, Robert Junious,1 appeals from the judgment of sentence

entered after his convictions for numerous offenses arising from the sexual

assault of two women. Appellant attacks the sufficiency of the evidence

underlying his convictions. We affirm.

        The trial court accurately summarized the history of his case. See Trial

Court Opinion, filed 4/13/17, at 1-5. Therefore, a detailed recitation of the

factual and procedural history is unnecessary.

        Our standard of review for a challenge to the sufficiency of the evidence

is to determine whether, when viewed in a light most favorable to the verdict

winner, the evidence at trial and all reasonable inferences therefrom are

____________________________________________


1   Appellant is also identified in the record as “Hassan Junious.”
J-S07017-18



sufficient for the trier of fact to find each element of the crimes charged is

established beyond a reasonable doubt. See Commonwealth v. Dale, 836

A.2d 150, 152 (Pa. Super. 2003).

      On appeal, Appellant contends that the Commonwealth presented

insufficient evidence to support his convictions. Specifically, Appellant alleges

the Commonwealth failed to prove either victim did not consent to Appellant’s

sexual advances. The trial court, in its April 13, 2017 opinion, has methodically

reviewed this claim and disposed of Appellant’s sufficient arguments on the

merits. We have reviewed the parties’ briefs, the relevant law, the certified

record, and the well-written opinion of the Honorable Diana L. Anhalt. Judge

Anhalt’s opinion comprehensively disposes of Appellant’s challenges with

appropriate references to the record and without legal error. Accordingly, we

affirm the trial court’s judgment of sentence on the basis of Judge Anhalt‘s

opinion filed April 13, 2017.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/3/18




                                      -2-
J-S07017-18




              -3-
                                                                                           Circulated 06/14/2018 02:48 PM




                                   IN THE COURT OF COMMON PLEAS
                                  FOR THE COUNTY OF PHILADELPHIA
                                       CRIMINAL DIVISION TRIAL

    COMMONWEALTH                                       NO.: CP-51-CR-0000533-2012
    OF PENNSYLVANIA                                         CP-51-CR-0000504-2012

              v.                                       Superior Court No.:
                                                       2423 EDA 2016
    ROBERT JUNIOUS


                                              OPINION                                             APR     13    20*
                                                                                         Criminal Appeals Unit
    ANHALT, J.                                                                         First Judicial District of PA

           Appellant in the above -captioned matter appeals this Court's judgment regarding his

    conviction for Criminal Attempt (Rape) (18 Pa.C.S,A §901(a)), Criminal Attempt (Sexual

Assault) (18 Pa.C.S,A §901(a)), Indecent Assault (18 Pa.C.S.A §3126(a)(2)), Simple Assault (18

Pa.C.S.A §2701(a)) and False Imprisonment (18 Pa.C.S.A §2903(a)) on CP-51-CR-0000504-

20121 and Rape (18 Pa.C.S.A §3121), Sexual Assault (18 Pa.C.S.A §3124.1), Involuntary

Deviate Sexual Intercourse (18 Pa.C.S.A §3123(a)(1)), Indecent Assault (18 Pa.C.S,A

§3126(a)(2)), Simple Assault (18 Pa.C.S.A §2701(a)), and False Imprisonment (18 Pa.C.S.A

§2903(a)), on Docket No. CP-51-CR-0000533-2012.2 The Court submits the following Opinion

in accordance with the requirements of Pa,R,A.P. 1925(a), For the reasons set forth herein, the

Court holds that the judgment of conviction should be affirmed.

PROCEDURAL HISTORY

           On October 9, 2011, police arrested and charged Appellant, Robert Junious with

numerous offenses stemming from two separate assaults. Following a waiver trial on October 21,
                                                               CP-51-CR-0000533-2012 Comm. v. Juntous, Robert
                                                                                  Opinion




    Complainant Danielle Green.                                     111111171!11,11111
2   Complainant Erica Moore.
2015, this Court found Appellant guilty of Criminal Attempt (Rape) (F1), Criminal Attempt

(Sexual Assault) (F2), Indecent Assault (Ml), Simple Assault (M2) and False Imprisonment

(M2) on CP-51-CR-0000504-2012 and Rape (F1), Sexual Assault (F2), Involuntary Deviate

Sexual Intercourse (F1), Indecent Assault (M1), Simple Assault (M2), and False Imprisonment

(M2) on CP-51-CR-0000533-2012. On February 24, 2016, this Court sentenced Appellant to

eight to seventeen years of incarceration followed by two years of probation on CP-51-CR-

0000504-2012 and eight to seventeen years of incarceration followed by two years of probation

on CP-51-CR-0000533-2012 to run concurrent to one another.

         Appellant filed a timely notice of appeal on February 29, 2016. On March 7, 2016 and

March 16, 2016, this Court ordered Appellant pursuant to Pa. R.A.P. 1925(b) to file with the

Court a Concise Statement of Matters Complained of on Appeal. On April 5, 2016, Appellant

filed a motion for extension of time. On July 25, 2016, Appellant filed another notice of appeal.

On July 29, 2016, this Court again ordered Appellant pursuant to Pa. R.A.P. 1925(b) to file with

the Court a Concise Statement of Matters Complained of on Appeal. On August 19, 2016,

Appellant filed a Statement of Errors Complained of on Appeal. The following issues are raised

on appeal:

    1.   The trial court erred when it found that there was sufficient evidence to convict appellant
         Robert Junious of the criminal offenses of: Criminal Attempt (Rape) (18 Pa.C.S.A. §
         901), Criminal Attempt (Sexual Assault) (18 Pa.C.S.A. § 901), Indecent Assault (18
         Pa.C.S.A. § 3126), Simple Assault (18 Pa.C.S.A. § 2701) and False Imprisonment. (18
         Pa.C.S.A. § 2903) on CP-51-CR-0000504-2012 (complainant -        Dim       G

   2. The trial court erred when it found that there was sufficient evidence to convict appellant
      Robert Junious of the criminal offenses of: Rape (18 Pa.C.S.A. § 3121), Involuntary
      Deviate Sexual Intercourse (18 Pa.C.S.A. § 3123), Sexual Assault (18 Pa.C.S.A. §
      3124.1), False Imprisonment (18 Pa.C.S.A. § 2903), Indecent Assault (18 Pa.C.S.A. §

                              M.
      3126) and Simple Assault (18 Pa.C.S.A. § 2701) on CP-51-CR-0000533-2012
      (complainant - E

                                                  2
FACTUAL HISTORY

            In 2011, two sexual assaults were reported to Philadelphia Police. Notes of Testimony

(N.T.) 10/21/15 at 2. On August 24, 2011, DAN Giffirreported the assault to police. Id. at
62-63. Early on that morning, Appellant approached Ms. Ggi behind a Church's Chicken

restaurant located at 5251 Frankford Avenue, Id. at 56. Ms. Gar entered Appellant's vehicle

and Appellant drove her to a secluded residential location in Torresdale. Id. at 56. During the

drive, Appellant asked Ms. G                  to perform oral sex on him multiple times. Id. Each time, Ms.

Girigfresponded that she would not perform any sexual acts on Appellant until he paid her.3 Id.

at 57. After arriving at the secluded location and unsuccessfully requesting oral sex, Appellant

leaned towards Ms.        Gar and pulled her seat -recliner lever. Id. As Appellant pulled the lever,
he also leaned his body against Ms.            Gf to force her seat   to recline. Id. Appellant put his

forearm on Ms.       Gm's collarbone and attempted to remove her pants. Id. at 58. Appellant
attempted to remove her pants by pulling the back of her pants from between her legs, grabbing

underneath her butt. Id. In response to Appellant's actions, Ms,           Geaned back with her
knees up to her chest in an attempt to protect herself. Id. Appellant then climbed on top of her.

Id, at 57. Ms.     Greg tried to move but she could not. Id.       at 66. As she tried to move Appellant

told her to "stop fighting it."

            During the struggle, Appellant punched Ms.         Gerhard in her face. Id. at 59-60.    After

punching Ms.       Gam Appellant apologized for his actions. Id. at 60. Ms. Gjdid not notice if
Appellant's penis came out of his pants, however, she felt it during the altercation. Id. Ms. GINN

then noticed that Appellant had ejaculated on her clothing during the altercation. Id. At no point



3   Ms. G      was working as a prostitute.
                                                           3
did Ms. Gairconsent to Appellant climbing on top of her or ejaculating on her. Id. at 67. Ms.

Gdemanded that Appellant drive her towards her home. Id. at 61. After driving a short
distance to the area Ms. G         requested, Appellant stopped at a street corner and demanded that

Ms.       Gexit the vehicle. Id. Ms. Gap exited, wrote down Appellant's license plate number
and called the police as Appellant drove away. Id. at 62. As she began walking, she noticed and

approached a police car parked on the 4900 block of Torresdale Avenue. Id. at 63. Ms.

then gave Officer Baldomiro Soarez the license plate number of Appellant's vehicle. Id. at 49.

Police then took Ms. Gmti to the Special Victims Unit. Id.

            In the early hours of October 4, 2011, Appellant approached   Eillregiat the
intersection of Kensington Avenue and Tioga Street.4 Id. at 16-17. After Appellant indicated that

he was interested in obtaining Ms.        niorlip services, Ms. MaaVentered Appellant's vehicle.   Id.

at 18. Once Ms.      Mgr entered the vehicle, she directed Appellant to drive to a secluded location
near the intersection Emerald Street and Castor Avenue. Id.

            After parking at the secluded location, Ms.   Mai and Appellant negotiated a price for
her services. Id. After agreeing on a price, Ms.     Meithen began to place a condom on
Appellant's penis and asked Appellant to pay her the money. Id. As Ms. M9wedid this,

Appellant pulled out a gun and pointed it at her face. Id. at 19-20. As Appellant pointed the gun

at Ms.Map he ordered her to perform oral sex on him. Id. at 20. After Ms. 11,f,Acomplied
with Appellant's demands, Appellant placed the gun on Ms. Mfas temple and ordered her to

turn around. Id. Appellant then proceeded to penetrate Ms. Moore vagina with his penis. Id. at

21-22.



4   Ms.   Mwas working as a prostitute.
                                                      4
         After Appellant finished, Ms.     Misti pushed Appellant off of her and ran out of the car.
Id. at 22. While running away from Appellant, Ms.          Mom approached Officer Victor Rosa,       an

on -duty police officer. Id. at 23. Ms.   Mtiw distraughtly told Officer Rosa that she had just been
raped and provided him the license plate number of Appellant's vehicle. Id. at 7, 23. Officer

Rosa then took Ms. Moore to the Special. Victims Unit. Id. at 8.

DISCUSSION
    I.      There is sufficient evidence to sustain the guilty verdicts against Appellant for
            his actions against I            Gipand        Eli Mil
         In considering a challenge to the sufficiency of the evidence, the reviewing court must

determine whether, viewing all the evidence at trial and the reasonable inferences therefrom in

the light most favorable to the Commonwealth, the trier of fact could have found that each

element of the offense charged was proven beyond a reasonable doubt. Commonwealth v. Chine,

40 A.3d 1239, 1242 (Pa. Super. 2012); Commonwealth v. Marinelli, 690 A.2d 203, 210-11 (Pa.

1997); Commonwealth      v.   Gaskins, 692 A.2d 224, 227 (Pa. Super. 1997). This standard is

applicable whether the evidence presented is circumstantial or direct, provided the evidence links

the accused to the crime beyond a reasonable doubt. Commonwealth           v.   Morales, 669 A.2d 1003,

1005 (Pa. Super. 1996). Furthermore, questions         of witness credibility and the weight to be

afforded the evidence are within the sole province of the finder of fact, who is free to believe all,

part, or none of the evidence. Commonwealth       v.   Passmore, 857 A.2d 697, 708 (Pa. Super. 2004).

Any doubts regarding a defendant's guilt may be resolved by the fact -finder unless the evidence

is so weak and inconclusive that as a matter    of law no probability of fact may be drawn from the

combined circumstances. Id At the outset, this Court acted within its discretion when it found

both complaining witnesses credible.

                                                       5
       i.      Attempted Rape of D       '61P-U1   G.
       Appellant contends the evidence presented at trial was insufficient to prove the elements

of attempted rape. A person commits an attempt when, with the intent to commit a specific

crime, he does any act which constitutes a substantial step toward the commission of that crime.

18 Pa.C.S.A §901. A   person commits rape when the person engages in sexual intercourse with a

complainant by forcible compulsion or by threat of forcible compulsion that would prevent

resistance by a person of reasonable resolution. 18 Pa.C.S.A §3121,

       The court in Commonwealth v. Martin, 452 A.2d 1066, 1070 (Pa. Super. 1982) found

there was sufficient evidence to convict the defendant of attempted rape. In Martin, the

defendant grabbed and dragged the victim involuntarily, threatened to kill her and expressed his

intention to have sex with her. Id. Martin determined that this amounted to a substantial step in

effectuating an intended rape, resulting in a proper conviction. Id, In Commonwealth   v.   Keeler,

448 A.2d 1064, 1072 (Pa. Super. 1982), the court found that there was sufficient evidence to

sustain a guilty conviction of attempted rape where the defendant placed a shirt over the victim's

head, announced that he was going to rape her and engaged in a physical struggle with the

victim. While both defendants in these two cases explicitly announced their intentions to rape the

victim, this admission is not required. Commonwealth v. Chance, 458 A.2d 1371, 1374 (Pa.

Super. 1983). In Commonwealth    v.   Owens, 462 A.2d 255, 257 (Pa. Super. 1983), the defendant

struck the victim, forcibly led her into the garage, removed her clothing and was about to

sexually assault her when a woman entered the garage to intervene in the struggle. The Owens

court determined that the evidence was enough to infer that the defendant made a "substantial




                                                   6
step" toward the commission of the crime, Id.   Trefore, there was sufficient evidence to convict
the defendant of attempted rape. Id.

         Here, Appellant pushed Ms.    Gm's seat backwards in order to force himself upon her.
N.T. 10/21/15 at 57. After he forced himself on top Ms.    Gip and held her down with his
forearm, Appellant attempted to remove Ms.     Gi's pants. Id. at 58. Similar to Keeler and
Martin, Appellant and Ms. G         engaged in a physical struggle. Id. During the struggle,

Appellant punched Ms.    Gin the face and ejaculated on her. Id. at 58-59. The physical
struggle is enough to effectuate a substantial step in the attempted rape of Ms.   GM Following
Chance and Owens, Appellant not expressly announcing his intention to rape Ms.        Geis not
determinative. Additionally, it is important to note that Appellant picked up Ms.   GM, a
prostitute, with the intention of engaging in sexual intercourse, Id at 56. Appellant fought with

Ms.   Gtk#, forced her pants down and then eventually ejaculated on her clothes, Id. at 58, 60.

Luckily for Ms.   Gift, she was tough enough to fight off Appellant from penetrating her. Id. at
58. This evidence is sufficient to infer Appellant's intentions. Therefore, there is sufficient

evidence to sustain Appellant's attempted rape conviction.

                Attempted Sexual Assault of DIV*          Gap
         Appellant contends the evidence presented at trial was insufficient to prove the elements

of attempted sexual assault. A person commits an attempt when, with intent to commit a specific

crime, he does any act which constitutes a substantial step toward the commission of that crime.

18   Pa.C.S.A §901. A person commits sexual assault when that person engages in sexual

intercourse or deviate sexual intercourse with a complainant without the complainant's consent,

18   Pa.C.S.A §3124.1. Intent may be shown by circumstantial evidence. Chance, 458 A.2d at


                                                  7
1374 (holding that specific intent may be inferred from the words or the actions of the defendant

in light of all attendant circumstances),

        In Commonwealth v. Pasley, 743 A.2d 521, 524 (Pa. Super. 1999), the defendant, who

was wearing only shorts, threw the victim on his bed, straddled her, pushed up her shirt and bra

to her neck and attempted to unbutton her pants. The victim scratched and punched the defendant

during this struggle until he began to bleed and he then told her to leave. Id. The Pasley court

determined that this evidence was sufficient to convict the defendant of attempted sexual assault

despite the defendant never explicitly stating that he was intending to have sex with the victim.

Id.

       As mentioned earlier, the record indicates that Ms.    Gin refused to consent 'to sexual
intercourse with Appellant without first receiving payment. N.T. 10/21/15 at 57. Analogous to

Pasley, Appellant, forced himself upon Ms.    Gas and attempted to remove her pants while
exposing his penis.Jd., Again, although Appellant did not explicitly state his intention of sexually

assaulting Ms.   C,    his actions are sufficient to infer his intent. Therefore, there is sufficient

evidence to sustain Appellant's attempted sexual assault conviction.

       iii.      Indecent Assault of MUM Ore

       Appellant contends the evidence presented at trial was insufficient to prove the elements

of indecent assault, Under the Pennsylvania Criminal Code:

       A person is guilty of indecent assault if the person has indecent contact with the
       complainant, causes the complainant to have indecent contact with the person or
       intentionally causes the complainant to come into contact with seminal fluid, urine
       or feces for the purpose of arousing sexual desire in the person or the complainant
       and does so without the complainant's consent, or by forcible compulsion or by the
       threat of forcible compulsion that would prevent resistance by a person of
       reasonable resolution.


                                                  8
18   Pa.C.S.A §3126(a)(1). The Superior Court added that if an intimate part of the defendant's

body comes into contact with any part of the victim's body for the purpose of arousing the

defendant's sexual desire that such contact constitutes indecent assault. Commonwealth        v.


Hawkins, 614 A.2d 1198, 1201 (Pa. Super. 1992). Furthermore, whether the offender is touching

a sexual or intimate part   of the victim's body, or the offender is forcing the victim to touch a

sexual or intimate part of his body, the act of "touching," is not limited to the hand or finger.

Commonwealth     v.   Grayson, 549 A.2d 593, 596 (Pa. Super. 1988).

         In Commonwealth      v,   Capers, 489 A.2d 879, 882 (Pa. Super. 1985), the court determined

that the defendant's removal of the victim's pants and underwear and the touching of parts of her

body constituted indecent contact and suggested that the defendant's conduct was motivated, at

least in part, by an intent to arouse or gratify sexual desire on the part of himself or his victim.

The Capers court found that this evidence was;svfficient to sustain an indecent assault

conviction. Id. In Commonwealth        v.   Fisher, 47 A.3d 155, 157-158 (Pa. Super. 2012), the court

determined that the evidence was sufficient to permit the jury to conclude that the backs of the

victim's legs from ankle to just below the buttocks were intimate parts of the body that the

defendant touched with his tongue for sexual purposes.

         The record demonstrates that during the struggle Appellant put his hand between Ms.

Gm's legs to remove her pants from behind her butt. N.T. 10/21/15 at 58. Appellant also
leaned on her by pressing his forearm on her collarbone while trying to remove her pants. Id. at

57-58. Furthermore, as a result of the struggle between Appellant and Ms. Gligi4 Appellant

ejaculated on Ms.     GM, which by itself, is sufficient for indecent assault. N.T. 10/21/15 at 60.
Therefore, there is sufficient evidence to sustain Appellant's indecent assault conviction.


                                                       9
        iv.       Simple Assault of DWI. G

        Appellant contends the evidence presented at trial was insufficient to prove the elements

of simple assault. A person is guilty of simple assault if he attempts to cause or intentionally,

knowingly or recklessly causes bodily injury to another. 18 Pa.C.S.A §2701(a)(1). "Bodily

injury" is defined as "impairment of physical condition or substantial pain." 18 Pa.C.S.A.    §    2301.

Furthermore, it is sufficient to support a simple assault conviction if the Commonwealth

establishes an attempt to inflict bodily injury. Commonwealth    v.   Richardson, 636 A.2d 1195,

1196 (Pa. Super. 1994). This intent may be shown by circumstances which reasonably suggest

that a defendant intended to cause injury. Commonwealth v. Polston, 616 A.2d 669, 679 (Pa.

Super. 1992). In Richardson, 636 A.2d at 1196, the court found that the defendant punching

someone in the face with his fist constituted sufficient evidence to convict the defendant of

simple assault.

        According to the record, Appellant punched Ms.     Gin the face after she successfully
defended herself from Appellant's attempt to forcefully remove her pants. N.T. 10/21/15 at 59.

Like the defendant's punch in Richardson, Appellant's punch to Ms.        Gars face established an
attempt to inflict bodily harm. Id. at 59-60. Therefore, there is sufficient evidence to sustain

Appellant's conviction of simple assault,

       v.         False Imprisonment of DOOM       G.
       Appellant next contends the evidence presented at trial was insufficient to prove the

elements of false imprisonment. A person is guilty of false imprisonment if he knowingly

restrains another unlawfully so as to interfere substantially with his liberty. 18 Pa.C.S.A

§2903(a).


                                                 10
        In Commonwealth        v.   Brown, 48,A.3d 1Q75, 1278 (Pa, Super. 2012), the court ruled that

evidence showing that the defendant dragged the victim into the victim's vehicle and then drove

the victim to a remote location was sufficient to convict the defendant of false imprisonment. In

Commonwealth       v.   Boyd, 580 A.2d 393, 395 (Pa. Super. 1990), the defendant kicked in the

passenger side window, went in the vehicle through the broken window and proceeded to attack

the victim. As she attempted to get away, the defendant physically prevented her escape. Id. The

136/d court determined that this evidence was sufficient to sustain a false imprisonment

conviction. Id.

        The facts here mirror those in both Brown and Boyd. Similar to Boyd, Appellant

restrained Ms. Gla in a vehicle while he proceeded to attack her, preventing her escape. N.T.
10/21/15 at 57. Appellant adjusted Ms. Gals seat backwards and physically forced himself

onto her to restrain her to her seat. Id. Specifically, as Appellant forced himself on Ms. G        he

placed his forearm on Ms.Gars collarbone, pinning her down. Id. Despite her attempts to
move, she was unable to due to Appellant's restraint. Id. Ms. Gra also testified that Appellant

told her to "stop fighting it." Id. at 68. Following the rulings in Brown atid Boyd, there is

sufficient evidence to sustain Appellant's false imprisonment conviction,

       vi.        Rape of EON

       Appellant next contends the evidence presented at trial was insufficient to prove the

elements of rape. A person commits rape when the person engages in sexual intercourse with a

complainant by forcible compulsion or by threat of forcible compulsion that would prevent

resistance by a person of reasonable resolution. 18 Pa.C.S.A. §3121.




                                                      11
        In Commonwealth v. Guess, 404 A.2d 1330, 1336 (Pa. Super. 1979), the court

determined that evidence showing that the victim consented to sexual intercourse without

physical resistance while she and her husband were being held at gunpoint by the defendant and

his co-conspirator was sufficient to sustain a rape conviction. The court ruled that the defendant

holding the victim at gun point was the type of forcible compulsion required by the rape statute.

Id.

        Like the defendant in Guess, the record indicates that Appellant brandished a gun, placed

it in Ms.   mars face and directed her to engage in sexual intercourse with him. N.T. 10/21/15
at 19-21. Appellant placed the gun on her head, ordered her to turn around and proceeded to

penetrate her vagina with his penis. Id. at 21-22. Appellant pointing a gun at Ms.    Meats head
during the entire incident is sufficient for forcible compulsion. Id. Following the ruling in Guess,

directing one to engage in sexual activity while pointing a gun towards his or her head    satigia

the definition of forcible compulsion for rape. Id. Thus, there is sufficient evidence to sustain

Appellant's conviction of rape.

        vii.     Sexual Assault of FAO MON

        Appellant next contends the evidence presented at trial was insufficient to prove the

                                    t
elements of sexual assault. Sexual gStult is defined as engaging in sexual intercourse or deviate

sexual intercourse with a complainant without the complainant's consent. 18 Pa.C.S.A §3124.1.

        The court in Commonwealth v. Shaffer, 763 A.2d 411, 414 (Pa. Super. 2000) determined

that evidence showing that the defendant handcuffed the victim, forced her into the trunk of his

car and drove her to a remote field where he engaged in nonconsensual sexual intercourse with

her was sufficient to sustain a sexual assault conviction. In Commonwealth    v.   Prince, 719 A.2d


                                                 12
 1086, 1089 (Pa. Super. 1998), the victim testified that she did not consent to sexual intercourse

with the defendant. The defendant told the victim that he wanted to have sex with her and began

pulling on her clothes. Id. at 1088. The defendant then pulled the victim's shorts off and forced

the victim into sexual intercourse. Id. The Prince court determined that this evidence was

sufficient to support the jury's verdict convicting the defendant of sexual assault. Id. at 1089.

        In the present case, the record indicates that after agreeing to a price for Ms.   Mm's
services, Ms. Mims asked Appellant to pay her. N.T. 10/21/15 at 19. However, instead of

paying her, Appellant brandished a gun and ordered her to engage in sexual activity. Id. at 19-21.

Appellant placed the gun against Ms.   Mall's head and ordered her to turn around. Id. at 20.
Appellant then penetrated Ms.   M* 's vagina with his penis. Id. at 21-22. Like the victim in
Prince and Shaffer, Ms.   Matti did not consent to sexual intercourse with Appellant. Id.   at 24.

Therefore, there is sufficient evidence to sustain Appellant's sexual assault conviction.

       viii.   Involuntary Deviate Sexual Intercourse of EMI Man

       Appellant next contends the evidence presented at trial was insufficient to prove the

elements of involuntary deviate sexual intercourse. A person commits involuntary deviate sexual

intercourse when the person engages in deviate sexual intercourse with a complainant by forcible

compulsion or by threat of forcible compulsion that would prevent resistance by a person of

reasonable resolution. 18 Pa.C.S.A §3123(a). Deviate sexual intercourse is defined as sexual

intercourse per os or per anus between human beings. Commonwealth        v.   Castelhun, 889 A.2d

1228, 1232 (Pa. Super. 2005).

       In Guess, 404 A.2d at 1336, the court determined that evidence showing that the victim

consented to performing oral sex on the defendant while she and her husband were being held at


                                                 13
gunpoint by the defendant and his co-conspirator was sufficient to sustain an involuntary deviate

sexual intercourse conviction. The court ruled that the defendant holding the victim at gun point

was the type of forcible compulsion required by the involuntary deviate sexual intercourse

statute. Id.

         Identical to the defendant in Guess, Appellant held   Ms.Mat gunpoint and forced her
to perform oral sex on him. N.T. 10/21/15 at 19-21. Therefore, Guess is controlling. Thus, there

is sufficient evidence to sustain Appellant's conviction of involuntary deviate sexual intercourse.

         ix.    Indecent Assault of ENIMIW4

         Appellant next contends the evid4nce presented at trial was insufficient to prove the

elements of indecent assault. Under the Pennsylvania Criminal Code:

         A person is guilty if  indecent assault if the person has indecent contact with the
         complainant, causes the complainant to have indecent contact with the person or
         intentionally causes the complainant to come into contact with seminal fluid, urine
         or feces for the purpose of arousing sexual desire in the person or the complainant
         and does so without the complainant's consent, or by forcible c6rnpulsion or by the
         threat of forcible compulsion that would prevent resistance by a person of
         reasonable resolution.

18   Pa.C.S.A §3126(a)(1-2).

         In Commonwealth    v.   Charlton, 902 A.2d 554, 562 (Pa. Super. 2006), the court

determined that evidence showing that the defendant rubbed his penis against the victim, touched

her vagina, and had nonconsensual sexual intercourse with her was sufficient to sustain an

indecent assault conviction. Similarly, the defendant in Commonwealth      v.   Richter, 676 A.2d

1232, 1236 (Pa. Super. 1996) put his hands under the victim's shirt and fondled her breasts

against her wishes. The Richter court explained that the defendant's actions constituted an

indecent assault by the plain meaning of the statute. Id. Additionally, the court in Commonwealth


                                                   14
v.   Schilling, 431 A.2d 1088, 1092, 1093 (Pa. Super. 1981) explained that an indecent assault

conviction arose out of the singular act oral intercourse. Further, Schilling explained that in order

to constitute an indecent contact for the purposes of indecent assault, the contact must have been

against the consent or the will of this girl and there has to be a touching of the sexual organs or

intimate parts of the other person for the purpose of arousing or gratifying sexual desire in the

person.

          The record indicates that Appellant forced Ms.   Auto engage in oral sex before
forcing her to engage in sexual intercourse. N.T. 10/21/15 at 20. The defendants in Charlton and

Richter were convicted of indecent assault as a misdemeanor of the second degree. Consistent

with the explanation in Schilling, Appellant was convicted of indecent assault of the first degree

since he used forcible compulsion by placing a gun to Ms.     Mm's head while she performed
oral sex on him. Id. Appellant forcing Ms.   Mimi to perform oral sex on him is sufficient for

indecent contact for purposes of indecent assault. Id. Therefore, Appellant's conviction of

indecent assault should be sustained.

          x,     Simple Assault of   mailman
          Appellant next contends the evidence presented at trial was insufficient to prove the

elements of simple assault. A person is guilty of simple assault if he or she attempts by physical

menace to put another in fear of imminent serious bodily injury. 18 Pa.C.S.A §2701(a)(3). A

person can commit simple assault by pointing a gun at an individual and attempting to put

another in fear of imminent serious bodily injury. In re Maloney, 636 A.2d 671, 674 (Pa. Super.

1994). "The elements which must be proven are intentionally placing another in fear of imminent

serious bodily injury through the use of menacing or frightening activity. Intent can be proven by


                                                  15
circumstantial evidence and may be inferred from the defendant's conduct under the attendant

circumstances." Commonwealth v. Little, 614 A.2d 1146, 1151 (Pa. 1992); Commonwealth            v.


Repko, 817 A.2d 549, 554 (Pa. Super. 2003).

       In Commonwealth v. Savage, 418 A.2d 629, 630 (Pa. Super. 1980); the court found that

evidence showing that the defendant approached the victim outside of the victim's apartment

with a gun, pointed the gun at the victim and ordered the victim to relinquish valuables in his

home while at gunpoint was sufficient to sustain a simple assault conviction. Similarly, the court

in Commonwealth v. Reynolds, 835 A.2d 720, 726 (Pa. Super. 2003) found that there was

sufficient evidence to convict the defendant of simple assault under 18 Pa.C.S.A §2701(a)(3).

The Reynolds court determined that the defendant pointing the gun at the victims and threatening

their lives evidences his intent to place the victims in fear of "imminent serious bodily injury"

through the use of menacing or frightening activity. Id. at 727.

           Similar to Savage and Reynolds, Appellant placed a firearm in Ms.   Mm's face and
ordered her to comply with his unlawful demands. N.T. 10/21/15 at 20. Not only did Appellant

point the gun in Ms.   Meal's face, ho,put, the, gun to her head and against her temple. Id. Since
Appellant pointed a gun at Ms.    MtWand      ordered her to perform oral sex and have sexual

intercourse, Appellant had the specific intent to put Ms. Mt#14 in fear of serious bodily injury.

Id. Appellant's actions were threatening and meant to force Ms.    Mftto comply with his
demands. Id. Therefore, there is sufficient evidence to sustain Appellant's conviction of simple

assault.




                                                  16
       xi.     False Imprisonment of     EM
       Appellant's final contention is that the evidence presented at trial was insufficient to

prove the elements of false imprisonment. A person is guilty of false imprisonment if he

knowingly restrains another unlawfully so as to interfere substantially with his liberty. 18

Pa.C.S.A §2903(a).

       Again, this court follows the rulings handed out in Brown and Boyd. To reiterate, in

Brown, 48 A.3d at 1278, the court ruled that evidence showing that the defendant dragged the

victim into the victim's vehicle and then drove the victim to a remote location was sufficient to

convict the defendant of false imprisonment, And again in Boyd, 580 A.2d at 395, evidence

showing that the defendant kicked in the passenger side window, went in the vehicle through the

broken window and proceeded to attack the victim preventing her escape was sufficient to

sustain a false imprisonment conviction.

       The record indicates that Appellant, with a gun, restrained Ms. Mfffinto the vehicle for

an extended period of time while he forced her to engage in sexual intercourse. N.T. 10/21/15 at

19-22. Since Appellant restrained Ms.   Mitajust as he did Ms. Green, Brown and Boyd control.
Thus, there is sufficient evidenceto sustain Appellant's false imprisonment conviction.




                                                 17
CONCLUSION

       After review of the applicable statutes, testimony, and case law, there is sufficient

evidence to find Appellant guilty of all offenses, Accordingly, the trial court's decision should be

affirmed.




                                                                      BY THE COURT:




                                                             0,        t.$0ci      axitaz
DATE: April 13, 2017                                                 DIANA: L. ANHALT, J.




                                                 18
PROOF OF SERVICE

       I hereby certify that on the date set forth below, I caused an original copy of the Judicial
Opinion to be served upon the persons at following locations, which service satisfies the
requirements of Pa.R.A.P. 122:

        David W. Barrish, Esquire
        1333 Race Street
        Philadelphia, PA 19107

        Hugh Burns, Esquire
        Philadelphia District Attorneys Office
        Three South Penn Square
        Philadelphia, PA 19107




Date:   14   /13 /     I   -4                         By:
                                                            Diana Anhalt, Judge




                                                 19